NOT DESIGNATED FOR PUBLICATION

                                              Nos. 123,250
                                                   123,503
                                                   123,761

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                      JESSE D. DUNERWAY JR.,
                                             Appellant,

                                                    v.

                                          STATE OF KANSAS,
                                              Appellee.


                                    MEMORANDUM OPINION


        Appeal from Sedgwick District Court; DEBORAH HERNANDEZ MITCHELL, judge. Opinion filed
September 16, 2022. Affirmed.


        Jesse David Dunerway Jr., appellant pro se.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before ARNOLD-BURGER, C.J., SCHROEDER and WARNER, JJ.


        PER CURIAM: Jesse D. Dunerway Jr. timely appeals from the district court's
summary denial of his K.S.A. 60-1507 motion following a nonevidentiary hearing. He
asserts claims of ineffective assistance of counsel, prosecutorial error, and cumulative
error. Finding no error by the district court in summarily denying his motion, we affirm.




                                                      1
                                                FACTS


      A jury convicted Dunerway of aggravated burglary, criminal threat, aggravated
kidnapping, and two counts of aggravated battery for which he was sentenced to 554
months' imprisonment. Another panel of this court upheld his convictions and sentences
on direct appeal. State v. Dunerway, No. 111,457, 2015 WL 5224703, at *1 (Kan. App.
2015) (unpublished opinion). The underlying facts are taken from Dunerway's direct
appeal:


              "In April 2013, the State charged Dunerway with aggravated robbery, two counts
      of aggravated battery, aggravated burglary, and criminal threat. Later, the State amended
      these charges to include a third count of aggravated battery and a count of aggravated
      kidnapping. These charges stemmed from two separate incidents in March 2013 in which
      Dunerway asserted his authority as a pimp over two women, Indy Sweatmon and Patricia
      Carrion.
              "In the first incident, Carrion was staying with a friend named Arvelle Roberts
      when, early in the morning, Dunerway banged on Roberts' door. When Carrion failed to
      answer immediately, Dunerway kicked the door in and entered the apartment.
      Immediately, he began beating Carrion with a two-by-four board, injuring her and
      fracturing her thumb. Dunerway then demanded that Carrion leave with him. As they
      walked, he carried the board and threatened Carrion by saying, '[Y]ou move, I'm going to
      kill you on sight.' At Dunerway's subsequent trial, Sweatmon would testify that Carrion
      worked for Dunerway as a prostitute. Also at trial, police officer Jordan Edison testified
      that Carrion told him Dunerway 'grabbed her by her hair' and dragged her first out of bed
      and then out of the apartment.
              "In the second incident, Sweatmon and a man named Edward Dixson spent part
      of the evening talking, drinking, and driving around. Dixson paid $100 to have sex with
      her 'when [she] felt comfortable.' According to Dixson's account of the incident, they
      eventually drove to a house, where Sweatmon disappeared inside and returned with
      Dunerway in tow. Dixson encouraged Sweatmon to climb back into his truck, but
      immediately after she climbed in, Dunerway struck him. Dunerway kicked Dixson and
      demanded his money, and Sweatmon brandished a knife. After a good deal of struggle,



                                                   2
      Dunerway managed to extract $300 from Dixson's pocket. Sweatmon eventually handed
      Dunerway the knife, and Dunerway cut Dixson. However, Sweatmon later testified that
      she and Dixson 'started kind of, like, tussling or whatever' before Dunerway ran out of the
      house, reached into the truck, and struck Dixson.
              "Immediately prior to trial, the State requested that the district court declare
      Carrion unavailable to testify. After testimony and argument, the district court
      determined that Carrion was unavailable because she could not be located. Accordingly,
      Carrion's testimony from the preliminary hearing was read into the record at trial. Also at
      trial, a police officer and Dunerway himself both testified that Dunerway's explanation
      for what happened between he and Dixson was that Dixson attacked Sweatmon and
      Dunerway attempted to protect her. Regarding the incident with Carrion, Dunerway
      testified that he and Carrion were in a dating relationship until about 3 weeks before
      Carrion was attacked but that he never saw Carrion on the day in question.
              "A jury convicted Dunerway of aggravated battery on Carrion and Dixson,
      aggravated burglary, criminal threat, and aggravated kidnapping but acquitted him of the
      aggravated robbery and the aggravated battery of Roberts." Dunerway, 2015 WL
      5224703, at *1-2.


      A mandate affirming Dunerway's convictions and sentences was issued on
December 22, 2016. Initially, Dunerway filed a timely K.S.A. 60-1507 motion but
withdrew the motion and then timely filed another K.S.A. 60-1507 motion, raising 15
issues. Dunerway later amended his motion, waiving five of the issues. Ultimately, the
claims Dunerway argued before the district court were:


      •       His trial counsel, Ronald Lyon, was ineffective for failing to object to
              Sweatmon's testimony that Dunerway was Carrion's and Sweatmon's pimp;
      •       Lyon and direct appeal counsel were ineffective for failing to argue
              criminal restraint as a lesser included offense of aggravated kidnapping;
      •       Lyon was ineffective in his cross-examination of Roberts and for not
              calling Christopher Davis and Jeanstar Blandes as alibi witnesses;




                                                    3
       •       Lyon was ineffective for failing to make a hearsay objection to Police
               Officer Jordan Edison's testimony regarding Carrion's statements;
       •       Lyon and appellate counsel were ineffective in failing to argue the district
               court erred in finding Carrion was unavailable at trial and admitting her
               preliminary hearing testimony;
       •       Lyon was ineffective for failing to investigate potential alibi defenses;
       •       the prosecutor erred in closing argument;
       •       Lyon was ineffective for failing to object to the prosecutor's comments in
               closing arguments;
       •       Dunerway's due process rights were violated because he was prosecuted for
               aggravated kidnapping of Carrion based on preliminary hearing testimony,
               but he was unable to cross-examine Carrion or Dixson at trial; and
       •       cumulative error.


       The district court held a nonevidentiary 60-1507 preliminary hearing with
Dunerway present and with counsel. Dunerway also argued on his own behalf. The
district court took the matter under advisement and later issued a written order finding
Dunerway was not entitled to relief on any of his claims. Additional facts are set forth as
necessary.


                                              ANALYSIS


Standard of Review


       Under current Kansas law, a district court has three options when handling a
K.S.A. 60-1507 motion:


       "'(1) The court may determine that the motion, files, and case records conclusively show
       the prisoner is entitled to no relief and deny the motion summarily; (2) the court may


                                                   4
       determine from the motion, files, and records that a potentially substantial issue exists, in
       which case a preliminary hearing may be held. If the court then determines there is no
       substantial issue, the court may deny the motion; or (3) the court may determine from the
       motion, files, records, or preliminary hearing that a substantial issue is presented
       requiring a full hearing.' [Citations omitted.]" State v. Adams, 311 Kan. 569, 577-78, 465
       P.3d 176 (2020).


       "[Our] standard of review depends upon which of these options the district court
used." 311 Kan. at 578. When the district court denies a K.S.A. 60-1507 motion based
only on the motions, files, and records after a nonevidentiary preliminary hearing, we are
in just as good a position as the district court to consider the merits. Therefore, our
standard of review is de novo. Grossman v. State, 300 Kan. 1058, 1061, 337 P.3d 687
(2014).


       Dunerway basically raises nine issues in his brief. However, in the interests of
clarity, we have condensed his issues into three claims: (1) errors by trial counsel; (2)
prosecutorial error; and (3) cumulative error.


Dunerway's ineffective assistance of trial counsel arguments fail.


       Dunerway asserts his trial counsel was ineffective for several reasons. His
arguments can generally be summarized as claims his trial counsel was ineffective for:
(1) failing to investigate or present alibi witnesses and (2) failing to object to or challenge
the admission of testimony or other evidence by the State. His arguments on these points
fail because they are contrary to the record below and he has abandoned the issues on
appeal. We detail our reasons below.




                                                     5
       Dunerway waived his claim trial counsel was deficient for failing to investigate
       alibi witnesses.


              Christopher Davis


       In his K.S.A. 60-1507 motion, Dunerway argued Lyon was ineffective for failing
to investigate or call Davis—the person who called 911 to report the break-in at Roberts'
apartment—as a potential alibi witness. Dunerway subsequently met Davis while the two
were in the custody of the Kansas Department of Corrections. Dunerway claims Davis
told him he never identified Dunerway as the person who attacked Roberts and broke into
Roberts' apartment, and Davis was certain Dunerway was not the person he saw. In
support of this claim, Dunerway submitted multiple affidavits from Davis stating the
same. But, Dunerway chose to brief a different claim on appeal. Now he argues that the
district court erred by failing to address his claim that he was entitled to a new trial based
on newly discovered evidence—Davis' affidavit. As a result, Dunerway has abandoned
his claim Lyon was ineffective for failing to investigate Davis as a potential alibi witness.
See State v. Davis, 313 Kan. 244, 248, 485 P.3d 174 (2021) (issue not briefed deemed
waived or abandoned). At best, the point is incidentally raised but not argued, which is
still deemed waived or abandoned. Russell v. May, 306 Kan. 1058, 1089, 400 P.3d 647
(2017). So we turn to whether he properly preserved the ineffective assistance of counsel
claim based on newly discovered evidence.


       Dunerway asserts he has preserved his claim because he raised the issue of newly
discovered evidence at the preliminary hearing on his motion. He claims the district court
should have liberally construed the arguments in his pro se motion. Specifically, he
asserts he "informed the District Court that he incorporated [his] New Trial request based
on Newly Discovered Evidence into his original [K.S.A. 60-1507 motion] instead of
filing under K.S.A. 22-3501 to save the Court time and money." Dunerway is correct the
district court did not rule on whether newly discovered evidence entitled him to a new


                                              6
trial. However, he fails to argue or explain how the district court could have liberally
construed his arguments in his K.S.A. 60-1507 motion as a request for a new trial based
on newly discovered evidence. Our review of the record reflects the claim set forth in his
motion was confusing, at best, and was not understood as a claim of newly discovered
evidence by either party or by the district court. The transcript of the 60-1507 hearing
informs our decision.


       When the State asked where the issue of newly discovered evidence appeared in
his motion, Dunerway responded it was in Exhibit F—Davis' affidavit. The State then
asked what claim Exhibit F related to, and Dunerway responded: "[C]laim E. . . . Lyon
was ineffective when he failed to adequately cross-examine and investigate State's
witness Arvelle Roberts and investigate and to call Christopher A. Davis and Jeanstar
Blandes as witnesses." However, nothing in claim E of that section of his motion fairly
sets forth any argument for new trial based on newly discovered evidence. To the extent
Dunerway referenced Davis' potential testimony, the argument before the district court
related solely to whether Lyon was ineffective for failing to investigate and call Davis as
an alibi witness.


       Dunerway acknowledges a motion for new trial based on newly discovered
evidence should be filed under K.S.A. 2021 Supp. 22-3501. But he fails to argue or
explain how his claim meets the statutory requirements for filing such a motion.
Specifically, a motion for new trial based on newly discovered evidence must be filed
within two years of final judgment. K.S.A. 2021 Supp. 22-3501(1). Our court issued its
mandate affirming Dunerway's convictions and sentences on December 22, 2016.
Dunerway filed his original K.S.A. 60-1507 motion on March 24, 2017, but Dunerway's
argument regarding Davis' potential testimony was couched as a claim of ineffective
assistance of trial counsel. Dunerway withdrew his original motion on August 4, 2017,
and filed a new K.S.A. 60-1507 motion on September 5, 2017, which he subsequently




                                              7
amended on May 16, 2018. But his amended motion did not amend his claim regarding
Lyon's failure to investigate Davis.


       Dunerway failure to timely raise the issue is fatal to his current argument. It was
not until the July 2019 preliminary hearing on his K.S.A. 60-1507 motion that Dunerway
made an oral request for a new trial. This was more than two years after his convictions
became final. Dunerway has failed to establish his claim should have been liberally
construed as a timely motion for new trial under K.S.A. 2021 Supp. 22-3501.


              Jeanstar Blandes and Isaac Horn


       Dunerway further argues Lyon was ineffective for failing to investigate and call
Blandes and Horn to testify as alibi witnesses. Dunerway acknowledges trial counsel met
with both witnesses and decided not to call them as defense witnesses. The district court
concluded Lyon's performance was not deficient under the totality of the circumstances.
Dunerway asserts the district court should have held an evidentiary hearing to assess
Lyon's representation. But even assuming, without deciding, that such a hearing would
have been helpful, Dunerway still has not apprised us of an error requiring reversal. Most
notably, Dunerway has not shown how the outcome of the trial would have been different
if Blandes or Horn had testified. Because Dunerway is unable to show he was prejudiced
by trial counsel's decision not to call Blandes and Horn, he has failed to meet his burden
to show counsel's performance was deficient. See Khalil-Alsalaami v. State, 313 Kan.
472, 485-86, 486 P.3d 1216 (2021).




                                             8
       Trial counsel did not unreasonably fail to object to or challenge the State's
       evidence.


              Indy Sweatmon's testimony


       Dunerway argues Lyon was ineffective for failing to object to Sweatmon's 2013
trial testimony reflecting Dunerway was a pimp, asserting the evidence should not have
been admitted. See K.S.A. 2021 Supp. 60-455(b). Dunerway also suggests Lyon should
have objected to Sweatmon's testimony as a general matter because she was not credible.
At the preliminary hearing on his motion, Dunerway attempted to expand his claim to
also include a violation under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed.
2d 215 (1963), asserting the State failed to disclose Sweatmon's prior criminal history,
which included two convictions for crimes of dishonesty. However, the district court told
Dunerway that was not the issue it was deciding; rather, its concern was whether Lyon
was ineffective. Dunerway indicated he understood and proceeded to argue Lyon was
ineffective for failing to (1) object to Sweatmon's testimony reflecting Dunerway was
Carrion's and Sweatmon's pimp and (2) object to the district court's limiting instruction to
the jury regarding that testimony.


       On appeal Dunerway makes two arguments related to Sweatmon's testimony: (1)
The district court failed to rule on his Brady violation claim and (2) Lyon failed to
properly object to Sweatmon's testimony.


       We are not persuaded by Dunerway's Brady violation argument because it was
never presented to the district court. The argument was not raised in Dunerway's K.S.A.
60-1507 motion, and the district court stated it would not consider the argument. Further,
Dunerway's habeas counsel indicated he had no reason to believe Sweatmon's criminal
history was not disclosed to the defense prior to trial. Habeas counsel also acknowledged
any argument related to Sweatmon's criminal history should be couched as a claim of


                                             9
ineffective assistance of counsel on the basis Lyon failed to use it during cross-
examination.


         As to Lyon's performance, Dunerway's arguments are unpersuasive. The district
court concluded the testimony about whether Dunerway was a pimp was admissible
because it affected the weight and credibility of the evidence for the jury to consider. We
agree.


         Finally, Dunerway is correct Lyon failed to contemporaneously renew his pretrial
objection to the admission of Sweatmon's testimony under K.S.A. 2021 Supp. 60-455(b).
But the absence of an objection does not necessarily demonstrate error or require
reversal, especially when the claimed testimony was admissible. Most notably, Dunerway
fails to explain why the evidence should not have been admitted under K.S.A. 2021 Supp.
60-455(b). Moreover, the district court found Dunerway was not entitled to relief because
a limiting instruction was given stating the evidence could only be considered to establish
motive and the relationship between the parties. Accordingly, Dunerway has not apprised
us of any reason why Lyon's failure to contemporaneously object requires reversal.


               Police Officer Jordan Edison's trial testimony and Patricia Carrion's
               preliminary hearing testimony


         Dunerway argues Lyon was ineffective for failing to object to Edison's testimony
regarding statements made to him by Carrion. Specifically, Dunerway argues Edison's
testimony was inadmissible hearsay because Carrion was unavailable at trial. The district
court found Carrion was unavailable to testify and allowed her preliminary hearing
testimony to be read into the record at trial over Dunerway's objection. As a continuation
of his argument regarding Edison's testimony, Dunerway further argues Lyon and his
direct appeal counsel were ineffective for failing to argue the State had not established
that Carrion was unavailable at trial.


                                             10
       The district court found Lyon's representation was not deficient because Edison's
testimony regarding Carrion's statements was admissible. The statements Edison testified
to were reflected in Carrion's preliminary hearing testimony, which was subject to cross-
examination at the preliminary hearing and read into the record at trial based on Carrion's
unavailability. Accordingly, the district court concluded any hearsay objection raised by
Lyon to Edison's testimony would have been overruled.


       Dunerway's next arguments regarding Edison's testimony similarly lacks merit. He
simply reiterates the reasons he believes Carrion's preliminary hearing testimony should
not have been read into the record at trial. He does not argue or explain how Edison's
testimony regarding Carrion's prior statements went beyond the substance of her
preliminary hearing testimony. Based on how Dunerway has framed his argument, he
fails to show Edison's testimony was objectionable because it was based on Carrion's
preliminary hearing testimony that was admitted at trial.


       We also note Dunerway raised this issue on direct appeal, and the previous panel
held Carrion's preliminary hearing testimony was admissible. Dunerway, 2015 WL
5224703, at *4-6. Dunerway cannot use his K.S.A. 60-1507 motion to relitigate an issue
adversely decided on direct appeal. See State v. Neal, 292 Kan. 625, 630, 258 P.3d 365
(2011) (defendant must raise all available issues on direct appeal); Supreme Court Rule
183(c)(3) (2022 Kan. S. Ct. R. at 243) ("A proceeding under K.S.A. 60-1507 ordinarily
may not be used as a substitute for direct appeal involving mere trial errors or as a
substitute for a second appeal.").


       The district court held Dunerway had no persuasive argument because the issue
was rejected by the panel on direct appeal. Dunerway also incorrectly claimed the issue
was not raised by Lyon or direct appeal counsel. Lyon timely objected to the district
court's finding that Carrion was unavailable and its decision to allow her preliminary
hearing testimony to be read into the record. The issue was clearly raised by appellate


                                             11
counsel. Dunerway has not demonstrated any prejudicial error in his attorneys'
performance as it relates to Edison's and Carrion's testimony.


       Dunerway's prosecutorial error claims are improper.


       Dunerway next argues the State committed prosecutorial error in its closing
argument by making comments bolstering Sweatmon's credibility and making arguments
unsupported by the evidence. Dunerway continues claiming Lyon was also ineffective for
failing to object to the State's closing argument. The State correctly responds Dunerway's
allegations of prosecutorial error are a claim of trial error and he has not explained why
the issue was not raised on direct appeal.


       The district court denied relief, finding the prosecutor's closing argument was not
improper; therefore, there was no basis for Lyon to object. Moreover, the district court
reasoned there was no prejudice because it had instructed the jury that the parties'
statements and arguments were not evidence and should not be considered as such.


       We review prosecutorial error claims based on a prosecutor's comments made
during voir dire, opening statement, or closing argument even without a timely objection.
State v. Bodine, 313 Kan. 378, 406, 486 P.3d 551 (2021). Dunerway fails to explain why
the issue was not raised on direct appeal and does not argue or explain exceptional
circumstances. And the fact Lyon did not object to the prosecutor's closing arguments did
not preclude raising the issue on direct appeal. See Bodine, 313 Kan. at 406.


       We find this discussion regarding the presence or absence of an objection to the
prosecutor's closing argument to be misleading. We observe no reason to address this
issue in detail because Dunerway did not raise this issue in his direct appeal, and he has
not argued or explained exceptional circumstances to allow the issue to be considered in
his K.S.A. 60-1507 motion. See Rowland v. State, 289 Kan. 1076, 1087, 219 P.3d 1212


                                             12
(2009); see also Neal, 292 Kan. at 630 (defendant must raise all available issues on direct
appeal).


       There is no cumulative error.


       Finally, Dunerway argues he is entitled to relief based on the cumulative effect of
the errors alleged in his brief. The district court denied relief on the basis Dunerway
failed to set forth any allegations establishing individual errors, and we observe none.
Where no individual errors exist, the cumulative error doctrine cannot apply. State v.
Lemmie, 311 Kan. 439, 455, 462 P.3d 161 (2020).


       Affirmed.




                                             13